Citation Nr: 0626427	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a separate 10 percent initial disability 
rating for tinnitus of each ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which granted the veteran's claim of entitlement to 
service connection for tinnitus and assigned a 10 percent 
rating for that disorder.  The veteran expressed disagreement 
with, and ultimately perfected an appeal as to, the failure 
to assign separate 10 percent ratings for tinnitus of each 
ear.  In an April 2004 decision, the Board confirmed the RO's 
decision on appeal and continued the denial of the veteran's 
claim.  

The veteran appealed the Board's April 2004 decision to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court).  In an April 2005 Order, the CAVC granted a Joint 
Motion for Remand that vacated the April 2004 decision and 
remanded the matter to the Board for the expeditious re-
adjudication of the claim.  

The Board notes that this case was previously the subject of 
a stay imposed by the Secretary pending VA's appeal of the 
decision of the Court in Smith v. Nicholson, 19 Vet. App. 63 
(2005).  In June 2006, after considering VA's appeal, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reversed the Court's decision in Smith, and 
affirmed VA's long-standing interpretation of Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether unilateral or bilateral.  Smith v. 
Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of those claims consistent with VA's 
longstanding interpretation that a single 10 percent rating 
is the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral.  Thus, the Board will proceed with adjudication 
of this claim.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent initial ratings for tinnitus of each ear.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006).  



Analysis

A review of the record indicates that in a July 2002 rating 
decision, the RO granted service connection for tinnitus and 
assigned an initial 10 percent rating, pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, the rating criteria for 
evaluating tinnitus. 

In February 2003, the veteran, through his representative, 
filed a notice of disagreement with the failure of the RO to 
assign separate 10 percent ratings for tinnitus of each ear.  
In a December 2003 statement of the case, the RO continued 
the denial of the claim, noting that Diagnostic Code 6260 did 
not provide for the assignment of separate 10 percent ratings 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  As set forth above, VA appealed this 
decision to the Federal Circuit.  In Smith v. Nicholson, No. 
05-7168, --- F.3d. --- , 2006 WL 1667936 (C.A. Fed June 19, 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits must be 
denied because of the absence of legal merit).  




ORDER

Entitlement to separate 10 percent initial ratings for 
tinnitus of each ear is denied.




____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


